Citation Nr: 0402200	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for carcinoma of the 
colon.

4.  Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, possible internal derangement, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left clavicle.

6.  Entitlement to a compensable evaluation for post-
traumatic bursitis of the right olecranon.

7.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 until his 
retirement in October 1979.

In a decision dated in October 1997, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for a heart disorder on a secondary basis.  By 
rating action dated in June 1998, the Regional Office (RO) 
again denied service connection for a heart disorder on a 
secondary basis.  The veteran was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not filed.  

This appeal stems from an August 2001 rating decision in 
which the RO denied service connection for a heart disorder 
on a direct basis.  In addition, the RO, in pertinent part, 
denied service connection for bilateral pes planus and 
carcinoma of the colon, and increased ratings for the 
veteran's service-connected disabilities at issue.  In light 
of the fact that the veteran's current claim for service 
connection for a heart disorder is on a direct basis, 
including a presumptive basis, and that the RO's prior final 
denial was on the basis of secondary service connection, no 
prior final denial exists on the matter for consideration by 
the Board.

The Board notes that the statement of the case issued in 
January 2002 addressed the issues of service connection for 
bilateral hearing loss and for a compensable evaluation for 
arthritis of the right knee.  Initially, the Board observes 
that a March 2002 rating decision assigned a 10 percent 
evaluation for the right knee disability.  In his substantive 
appeal, dated and received in January 2002, the veteran 
stated that he believed that a 10 percent rating was 
warranted for this condition.  In AB v Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims held that, where there is no clearly expressed intent 
to limit the appeal to entitlement to a specific disability 
rating for the service-connected condition, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  In this case, although the 
veteran expressed his belief that a 10 percent evaluation was 
warranted, and that rating has been assigned, there is 
nothing in the record to suggest that the veteran wished to 
limit consideration to that specific rating.  As such, the 
issue of entitlement to an evaluation in excess of 10 percent 
for the right knee disability is for consideration by the 
Board.  Finally, the Board points out that a July 2002 rating 
decision granted service connection for hearing loss.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.


FINDINGS OF FACT

1.  The veteran's in-service reports of chest pain or chest 
pressure were not documented by contemporaneous findings of 
an underlying heart disorder.

2.  Heart disease was not present during service or within 
one year following the veteran's retirement from service, and 
current heart disease has not been shown by competent 
(clinical) evidence to be related to service.

3.  The service medical records are negative for complaints 
or findings of any foot disorder, to include pes planus.

4.  Pes planus was initially documented many years after 
service, and has not been shown to be related to service.

5.  Carcinoma of the colon was first demonstrated many years 
after service, and there is no competent medical evidence 
establishing that it is related to service.

6.  The veteran's right knee disability is manifested by 
limitation of leg motion with pain, comparable to leg flexion 
limited to no less than 45 degrees or leg extension limited 
to no less than 10 degrees, with no clinical evidence of 
instability.  

7.  The residuals of a fracture of the left clavicle are 
manifested by limitation of motion with pain, comparable to 
arm motion beyond shoulder level, without evidence of 
nonunion or malunion.  

8.  The veteran's bursitis of the right olecranon is 
manifested by limitation of motion with pain, comparable to 
forearm flexion limited to no less than 110 degrees or 
forearm extension limited at greater than 45 degrees, without 
weakness or fatigability.  

9.  The veteran's hemorrhoids are not thrombotic or 
irreducible, and have not been shown by competent (clinical) 
evidence to be more disabling than mild or moderate in 
severity.


CONCLUSIONS OF LAW

1.  A chronic heart disorder was not incurred in or 
aggravated by active service, nor may such be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).

2.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

3.  Carcinoma of the colon was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

4.  A rating in excess of 10 percent for post-traumatic 
arthritis of the right knee, possible internal derangement, 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2003).

5.  A compensable evaluation for residuals of a fracture of 
the left clavicle is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5201, 5203 
(2003).

6.  A compensable evaluation for post-traumatic bursitis of 
the right olecranon is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5206, 
5207 (2003).

7.  A compensable evaluation for hemorrhoids is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, a March 2001 VA letter to the veteran 
informed him of the evidence necessary to substantiate his 
claims, as well as the appellant's and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board acknowledges that the veteran was advised in this 
letter that he should send the information describing the 
additional evidence or the evidence itself to the VA within 
60 days from the date of the letter.  In Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9 (2002)).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  It is significant to point 
out, however, that recent legislation authorized the VA to 
make a decision prior to the expiration of the one-year VCAA 
notice period.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
post service treatment and examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual background

It was reported on the enlistment examination in April 1951 
that the veteran was right-handed.  On a reenlistment 
examination in April 1955, the heart was evaluated as 
abnormal.  It was indicated that the veteran had a grade IV 
systolic murmur at the apex.  A chest X-ray study was 
negative.  Blood pressure was 120/70.  The heart was again 
evaluated as abnormal on a discharge and reenlistment 
examination in February 1960.  A grade I systolic murmur at 
the apex, not transmitted, was noted.  A chest X-ray study 
was negative, and blood pressure was 120/65.  An 
electrocardiogram in June 1966 was within normal limits.  

The service medical records disclose that a sigmoidoscopy was 
performed in January 1969, and six polyps were removed.  The 
pathology report showed mucosal hyperplasia.  A barium enema 
that month revealed no evidence of obstruction or intrinsic 
lesion.  On periodic examination in August 1976, the veteran 
reported that he had occasional chest pain/pressure for the 
previous six months.  He had a history of irregular 
arrhythmia.  A clinical evaluation of the heart was normal.  
Hematocrit was 38, and pernicious anemia was noted.  

On a report of medical history in March 1977, in conjunction 
with the retirement examination, a history of palpitation or 
pounding heart was noted.  On the retirement examination in 
March 1977, the heart and vascular system were evaluated as 
normal.  The anus and rectum were normal, and occult blood 
was negative.  The feet were also normal.  A chest X-ray 
study was normal, as was an electrocardiogram.  Hematocrit 
was 40.  A complete blood count in January 1979 disclosed 
that hemoglobin was 12.2 and hematocrit was 37.  

The veteran was afforded a general medical examination by the 
VA in December 1979.  He reported occasional rectal bleeding, 
especially when he had constipation.  An examination of the 
cardiovascular system showed that heart size was within 
normal limits and heart sounds were good.  There were no 
murmurs.  There was an occasional premature ventricular 
contraction, but otherwise the peripheral vascular system was 
normal.  Blood pressure was 98/70.  No masses, tumor or 
organs were palpable on evaluation of the digestive system.  
The pertinent diagnosis was sinus bradycardia with occasional 
premature ventricular contractions.  

The veteran was hospitalized in a service department facility 
in September 1981, with a history of substernal pressure 
chest pain approximately one week earlier.  He related that 
he had noticed some sharp left chest pain with exertion 
recently.  Following an examination, the diagnosis was new 
onset angina, possibly rest angina.  

The veteran was transferred to another service department 
hospital that month, and a similar history was reported.  It 
was stated that the veteran had no history of arrhythmias.  
An electrocardiogram revealed sinus bradycardia, but 
otherwise was essentially within normal limits.  The findings 
on cardiac catheterization were essentially within normal 
limits except for approximately 40 percent stenosis of the 
left anterior descending coronary artery.  An echocardiogram 
showed no abnormalities.  A graded exercise treadmill stress 
test demonstrated significant ST segment depression 
consistent with a diagnosis of ischemia.  The diagnoses were 
chest pain of unknown significance and etiology and 
arteriosclerotic cardiovascular disease as manifested by 
single vessel low-grade coronary artery atherosclerosis.  

VA outpatient treatment records disclose that an anoscopy 
with banding of hemorrhoids was performed in May 1986.  Blood 
tests in 1991 and 1994 show that hemoglobin and hematocrit 
were low.  

The veteran was admitted to a VA hospital in July 1988 with 
chest pressure or congestion radiating into his neck.  He 
stated that this came on with activity and was relieved by 
rest.  The symptoms had been present for two or three months, 
but was worse on the day prior to admission.  The past 
medical history was pertinent for history of chest pain in 
1981.  The pertinent diagnosis was unstable angina.  

The veteran was again hospitalized by the VA later in July 
1988.  He reported that his cardiac history began with the 
development of angina in 1981.  He stated that his symptoms 
began to increase in frequency about two to three years ago.  
A rectal examination was negative.  Coronary angiography 
during the hospitalization was assessed as being near normal 
without evidence of coronary artery disease.  The pertinent 
diagnoses were chest pain of unknown etiology, 
hypercholesterolemia and anemia.  

The veteran was afforded a VA examination in August 1989.  He 
stated that he had experienced periodic episodes where he had 
chest pain, numbness, nausea, palpitations and a feeling of 
weakness all over since 1964.  Bilateral pes planus was noted 
on examination.  The pertinent diagnoses were hyperlipidemia 
and minimal coronary artery disease, with no obvious 
arteriosclerosis.  

The veteran was hospitalized by the VA in April 1997.  It was 
noted that he had been seen in a clinic and that he had 
anemia.  A work-up was started.  A barium enema showed a 5 
cm. sessile lesion at the junction of the descending and 
sigmoid colons.  A biopsy following a colonoscopy showed 
carcinoma.  It was reported that the veteran had passed some 
blood in his stools a few months prior to admission, and that 
constipation had been a problem his whole life.  It had been 
worse the previous six months.  A sigmoid colon resection was 
performed during the hospitalization.  The pertinent 
diagnosis on discharge was infiltrating adenocarcinoma, 
Duke's B, colon, with no evidence of invasion, three 
mesenteric lymph nodes negative for metastases.  

VA outpatient treatment records have been associated with the 
claims folder.  The veteran's complaints in July 2000 
included right foot and right knee pain.  An X-ray study of 
the right knee in August 2000 was within normal limits.  The 
veteran was seen in the podiatry clinic in November 2000 for 
generalized plantar foot pain, right greater than left.  He 
stated that his feet had been sore since the mid 1970's, and 
that the pain was gradually getting worse.  Following an 
examination, the assessments were semi-rigid pes planus and 
exostosis.  Later that month, it was indicated that an 
echocardiogram showed that the aortic valve appeared to be 
bicuspid, with an aortic valve area of 1.0-1.2, suggesting 
mild to moderate aortic valvular stenosis.  There was a trace 
amount of mitral regurgitation.  The pertinent assessments 
were systolic murmur with bicuspid aortic valve with mild to 
moderate stenosis with clinical symptoms and exostosis of the 
right foot with right flat foot.  

A VA cardiology consultation in February 2001 disclosed that 
the veteran had undergone previous coronary angiograms that 
showed "subcritical" disease, and this was in the 1980's.  
Following an examination, the assessment was that the veteran 
had clinical evidence of aortic stenosis.  The examiner 
commented that it was not entirely clear if the veteran's 
symptoms were related to his aortic stenosis, coronary artery 
disease or to other factors.  

In statements dated in April 2001, two relatives of the 
veteran indicated that he did not move about as he had twenty 
years earlier.  It was stated that he moved about with pain.  

In an undated statement, the veteran related that he saw a VA 
cardiologist in July 2001, and that physician reviewed some 
of the veteran's medical records.  The veteran related that 
he was informed that he had a defective heart valve 
(tricuspid) that had narrowed and hardened due to calcium.  
He maintained that this was a common condition seen in later 
life related to the heart murmur he had.  The veteran also 
claimed that his service medical records showed that he had a 
heart murmur.  

VA outpatient treatment records show that the veteran was 
seen in May 2001 for range of motion testing.  Active 
extension of the right knee was to 8 degrees and passive 
extension was to 0 degrees.  Active flexion was to 102 
degrees and passive flexion was to 120 degrees.  Active 
flexion of the left shoulder was to 144 degrees, and passive 
flexion was to 152 degrees (normal is from 0-180 degrees); 
active extension was to 32 degrees active, and passive 
extension was to 34 degrees (normal is from 0-60 degrees); 
active abduction was to 85 degrees, and passive abduction was 
to 97 degrees (normal is from 0-180 degrees); active external 
rotation was to 70 degrees, and passive external rotation was 
to 84 degrees (normal is from 0-90 degrees); and active 
internal rotation was to 38 degrees, and passive internal 
rotation was to 56 degrees (normal is from 0-90 degrees).  
Range of motion testing of the right elbow disclosed that 
active flexion was to 128 degrees, and passive flexion was to 
145 degrees (normal is from 0-145 degrees); active and 
passive extension were to 0 degrees (normal is from 145-0 
degrees); active and passive pronation were to 80 degrees 
(normal is 80 degrees); and active supination was to 75 
degrees, and passive supination was to 85 degrees (normal is 
0-85 degrees).  

The veteran was afforded a VA examination in May 2001.  The 
examiner noted that she reviewed the veteran's computerized 
medical record, his VA medical records and his claims folder.  
The veteran described that for the previous four or five 
years, he had had a generalized aching sort of pain in the 
neck, upper back, shoulders, right knee and feet.  He stated 
that he had stiffness in the morning for 1.5 hours.  There 
was no history of any localizing pain to the left shoulder.  
It was more of a generalized discomfort.  The veteran had not 
noticed any swelling, redness, increased heat or warmth of 
the left shoulder.  It was indicated that he seemed to tire 
easily.  It was also noted that the veteran had been treated 
for a "left" olecranon bursitis in service, but that there 
was no localized pain to the elbow.  He related that he had 
some generalized pain in the right arm, but that it was not 
localized to the elbow.  There was no elbow redness, warmth 
or swelling.  The examiner stated that she did not get a 
history that the veteran's activity was limited by the elbow 
or that he had flare-ups.  It was noted that the veteran 
would say that he tired easily, but that he had no separate 
fatigability to the right elbow.  He asserted that he always 
had some generalized low-grade pain in the right knee.  He 
stated that at times the knee became red and swollen if he 
had been doing a lot of squats.  There was no weakness and no 
history of locking or giving way.  There was no specific 
stiffness of the knee.  He did not use a knee brace.  He 
alleged that the knee condition limited his activities in 
that he could not get down on the floor except to lie down if 
he was going to do something on the floor.  He asserted that 
he took Ibuprofen for his generalized aches and pains.  

The veteran also reported that he had problems with 
hemorrhoids and that they seemed to be getting worse.  It was 
alleged that the hemorrhoids prolapsed when he urinated or 
had a bowel movement.  He was able to reduce them manually.  
He did not describe any itching and was not using any 
treatment for hemorrhoids.  He had had hemorrhoidal banding 
several years earlier.  He had no current problems with 
bleeding, and no fecal incontinence was reported.  The 
veteran reported that he had rectal bleeding in service, and 
that mucosal hyperplasia was found following a rigid 
sigmoidoscopy.  He indicated that he had not experienced any 
further follow-up for the polyps.  He noted that he had been 
found to be anemic in 1997 and ultimately was discovered to 
have adenocarcinoma.  He maintained that he had pain in the 
arches of his feet while he was on active duty, but that he 
did not see a health care provider.  He claimed that through 
the years, his feet had gradually become worse, and that he 
finally sought treatment the previous year.  The veteran 
alleged that he had an episode of skipped beats and shortness 
of breath in service, approximately every two to three 
months.  Following his retirement, he reported that these 
symptoms seemed to recur every couple of months or so.  He 
stated that he did not seek medical attention for these 
symptoms while on active duty, but that he sought treatment 
in 1981 for chest pain and irregular heartbeats.  

An examination revealed external and internal hemorrhoids 
that were palpable.  No thrombosis or inflammation was noted.  
An evaluation of the musculoskeletal system showed a bony 
deformity of the mid-clavicle on the left.  He had 
generalized mild tenderness on palpation throughout the 
shoulder girdle bilaterally, but there was no localized 
tenderness to the clavicle that was asymmetrical.  He had 
minimal tenderness over the bicipital tendon and impingement 
maneuvers were minimally positive, bilaterally.  He had mild 
tenderness on palpation of the upper border of the trapezius, 
bilaterally.  On active range of motion of the left shoulder, 
the veteran complained of pain at approximately 100 degrees 
of abduction.  There was no weakness of the shoulders.  The 
veteran winced slightly with abduction starting at 110 
degrees.  There was no evidence of weakness, incoordination, 
fatigability or additional loss of motion with repeated use.  

An examination of the right elbow disclosed no acute or 
chronic swelling or deformity.  There was no increased heat 
or erythema, and there was no tenderness to palpation.  There 
was no evidence of any acute or chronic bursitis.  No 
weakness of the elbow was noted.  There was no objective 
evidence of pain on active range of motion of the elbow.  
There was no evidence of weakness, fatigability, 
incoordination or loss of motion with repeated use.  An 
examination of the feet revealed mild pes planus, 
bilaterally.  An examination of the right knee revealed some 
mild varus deformity.  The veteran walked without a limp.  
The knee was mildly tender on the medial border of the 
patella.  Joint lines were not particularly tender.  The knee 
was stable on drawer and collateral ligament testing.  
McMurray testing was negative.  No weakness of the knee was 
noted.  There was no evidence of pain on active range of 
motion of the knee.  There was no objective evidence of 
weakness, fatigability, incoordination or loss of motion with 
repeated use.  The veteran did not complain of pain on active 
range of motion of the knee.  The pertinent diagnoses were 
post-traumatic arthritis of the right knee; hemorrhoids; no 
evidence of acute or chronic olecranon bursitis; fracture of 
the left clavicle; bilateral pes planus; Duke's class B 
adenocarcinoma of the sigmoid; and symptoms of shortness of 
breath, weakness and skipped beats.  

The examiner commented that the veteran had residual bony 
deformity of the left clavicle and noted that the pain the 
veteran described and the findings on the examination were 
not isolated to the left shoulder.  Thus, she opined that it 
was a generalized process that also involved the right side.  
She concluded that she did not believe that the veteran's 
current symptoms and findings were secondary to the old 
injury to the left clavicle since they were symmetrical and 
similar on each side.  She further noted, with respect to pes 
planus, that she was unable to find any mention of, or 
treatment for, foot problems in service and that, therefore 
she was unable to conclude that the veteran's current foot 
problems began in service.  The examiner also stated that the 
hyperplastic polyps noted in service were not precancerous 
and are not precursors of colon cancer.  She noted that the 
service medical records showed systolic murmurs in 1955 and 
1960, but that there was no mention of any murmurs after that 
date.  She added that on a report of medical history in 
August 1976, the veteran indicated that his symptoms included 
pain or pressure in the chest and palpitation or pounding 
heart.  It was indicated that the examiner in 1976 noted 
occasional chest pain for the previous six months and a 
history of irregular arrhythmia.  The VA examiner commented 
that there was no record of treatment for this.  She further 
noted that the periodic examination in March 1977 noted a 
history of palpitations, but that no abnormality was reported 
on the examination.  She added, based on a review of the 
record, that aortic stenosis had not been found on an 
angiogram at the VA in 1988, and thus had developed after 
that time.  She opined, therefore, that it was not present on 
active duty.  She further stated that following the veteran's 
most recent cardiac evaluation, it was concluded that his 
symptoms did not have a cardiac etiology.  Accordingly, the 
VA examiner stated that the veteran's symptoms were not 
secondary to the mild aortic stenosis, and that no other 
cardiac condition has been diagnosed.  

Statements dated in January 2002 were received from an 
acquaintance of the veteran and two of his children.  These 
were to the combined effect that the veteran had complaints 
of neck and shoulder pain, and that he was not as active as 
he had been in the past.

Additional VA outpatient treatment records dated in 2001 and 
2002 have been associated with the claims folder.  The 
veteran was seen for neck spasm on the left side of nine days 
duration in November 2001.  It was reported that the veteran 
had tried medications, but the spasm returned when the 
medication was stopped.  He was unable to flex, extend or 
rotate the neck due to pain.  It was indicated that the 
sternocleidomastoid muscle on the left felt tight and knotted 
to palpation.  The assessment was neck muscle spasm.  An 
examination later that month demonstrated that range of 
motion of the cervical spine was significantly decreased.  
When seen in December 2002, the veteran reported recurrent 
problems with discomfort in the neck and shoulders.  An 
examination revealed no muscle atrophy, mild weakness and 
diminished joint range of motion.  The assessment was 
osteoarthrosis, degenerative joint disease, unspecified.  
Limitation of motion of the neck was again noted in January 
2002.  The assessment was that the veteran appeared to have 
degenerative tendonitis of the shoulder and cervical 
spondylosis.

Analysis

	I.  Service connection claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease or carcinoma becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Heart disease 

The service medical records confirm that a heart murmur was 
identified on two occasions.  Although the veteran reported 
on several examinations during service that he had chest pain 
or pressure, all clinical evaluations of the cardiovascular 
system in service were normal.  Similarly, no abnormalities 
of the heart were documented on the initial VA examination 
following the veteran's retirement from service.  Sinus 
bradycardia with occasional premature ventricular 
contractions was noted on an electrocardiogram at that time.  
The first time heart disease was found was on service 
department hospitalization in September 1981, nearly two 
years after the veteran's service discharge.  

It is significant to point out that the only medical opinion 
of record concerning the etiology of the veteran's heart 
disease is contained in the report of the VA examination 
conducted in May 2001.  The examiner based her opinion on a 
review of the clinical record.  She noted that there was no 
record of any treatment in service for the veteran's 
complaints of chest pain and irregular arrhythmia.  She 
concluded that aortic stenosis had developed after 1988 and 
that, therefore, it was not present in service.  She added 
that the veteran's symptoms were not secondary to the mild 
aortic stenosis.  The only evidence supporting the veteran's 
claim consists of his statements regarding the etiology of 
his heart disease.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His allegations are of 
less probative value than the medical opinion of record.  The 
Board concludes that the medical evidence of record fails to 
establish the presence of cardiovascular disease during 
service or within one year thereafter.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for heart disease.  

B.  Pes planus 

The service medical records are negative for complaints or 
findings pertaining to pes planus.  There is no indication of 
treatment during service for any foot problem.  Indeed, the 
Board observes that the feet were evaluated as normal on the 
retirement examination in March 1977.  Pes planus was 
apparently first documented during a VA examination in August 
1989.  As noted above, following the VA examination in May 
2001, the examiner concluded that in the absence of any 
mention of foot problems in service, she could not find that 
the veteran's current foot problems had their onset in 
service.  These findings are of greater probative value than 
the veteran's assertions in support of his claim for monetary 
benefits.  The Board concludes, therefore, that the weight of 
the evidence is against the claim for service connection for 
bilateral pes planus.  


C.  Carcinoma of the colon

The service medical records disclose that the veteran 
underwent a rigid sigmoidoscopy in January 1969 and that 
polyps were removed at that time.  The pathology report 
revealed mucosal hyperplasia.  The Board notes that 
pernicious anemia was shown in August 1976.  However, there 
are no complaints or findings associated with carcinoma of 
the colon during service.  When the veteran was hospitalized 
by the VA in April 1997, it was noted that he had been 
recently treated and found to be anemic.  A work-up in the 
hospital detected a lesion at the junction of the descending 
and sigmoid colons.  A biopsy demonstrated carcinoma, and the 
veteran underwent a sigmoid colon resection.  In this regard, 
it is significant to observe that following the most recent 
VA examination, conducted in May 2001, the examiner reviewed 
the veteran's medical records and stated that the 
hyperplastic polyps noted in service are not precancerous and 
are not precursors of colon cancer.  Thus, the medical 
evidence of record establishes that carcinoma of the colon 
was first manifested many years after service, and has not 
been shown to be related to service.  The veteran's 
allegations in support of his claim are of less probative 
value than the medical findings and conclusions on 
examination.  The veteran finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for carcinoma.  

	II.  Increased rating claims 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Post-traumatic arthritis of the right knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261.

The veteran asserts that a rating in excess of 10 percent is 
warranted for his right knee disability.  The Board 
acknowledges that when the veteran was afforded range of 
motion testing of the right knee in May 2001, some limitation 
of motion with pain was present.  It is not clear whether 
there was any limitation of motion at the time of the VA 
examination that month.  In this regard, the Board observes 
that it was specifically indicated that there was no loss of 
motion with repeated use.  It is significant to point out 
that there was no clinical evidence of instability of the 
joints, and the knee was described as being mildly tender.  
In order to assign a higher rating in this case, the evidence 
must show moderate impairment or a greater degree of 
limitation of motion than is demonstrated by the evidence of 
record.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997; and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate increased functional 
impairment due to the presence of pain, weakness, 
fatigability or incoordination in the right knee.  Therefore, 
a higher rating is not warranted under these provisions.

The evidence in support of the veteran's claim for a higher 
rating for his service-connected right knee disability 
consists primarily of his statements concerning its severity.  
In contrast, the medical findings on examination are of 
greater probative value and fail to establish that a higher 
rating is warranted.  The Board concludes, accordingly, that 
the preponderance of the evidence is against the claim for an 
increased rating for post-traumatic arthritis of the right 
knee.



B.  Residuals of a fracture of the left clavicle

A 10 percent evaluation is assignable for nonunion of the 
clavicle or scapula of the major or minor extremity without 
loose movement, or for malunion.  Impairment of the clavicle 
may also be rated on impairment of function of the contiguous 
joint.  Diagnostic 5203.

A minimum 20 percent evaluation is assignable for limitation 
of motion of either arm at shoulder level.  Diagnostic Code 
5201.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran underwent range of motion testing of his left 
shoulder in May 2001.  The results confirmed that limitation 
of motion was present.  On the VA examination also conducted 
that month, mild tenderness on palpation was observed.  The 
veteran reported pain on abduction.  It is significant to 
point out, however, that there was no indication of weakness, 
incoordination or fatigability with use.  It must also be 
observed that the examiner acknowledged that the veteran had 
some residual bony deformity of the clavicle.  She commented, 
however, that the findings were not confined to the left 
shoulder and that the veteran had a generalized process that 
also involved the right side.  Thus, she opined that the 
veteran's current symptoms were not associated with the old 
injury to the clavicle.  Nevertheless, the veteran 
demonstrated active range of motion of the left shoulder with 
pain at approximately 100 degrees of abduction.  The Board 
concludes that the medical evidence of record is of greater 
probative value than the veteran's statements regarding the 
severity of his left clavicle injury.  Accordingly, in the 
absence of nonunion or malunion, or limitation of motion of 
the left shoulder at shoulder level, there is no basis on 
which a compensable evaluation may be assigned for the 
residuals of the fracture of the left clavicle.  The 
preponderance of the evidence is against a compensable 
rating.



C.  Post-traumatic bursitis of the right olecranon

Bursitis will be rated on limitation of motion of affected 
parts as degenerative arthritis.  Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 10 percent evaluation is assignable for limitation of 
flexion of the forearm of the major or minor extremity to 100 
degrees.  When flexion is limited to 110 degrees, a 
noncompensable may be assigned.  Diagnostic Code 5206.

A 10 percent evaluation is assignable for limitation of 
extension of the forearm of the major or minor extremity to 
60 or 45 degrees.  Diagnostic Code 5207.

The range of motion testing conducted by the VA in May 2001 
demonstrated that the limitation of motion that is present in 
the veteran's left elbow, albeit with complaint of pain, is 
not of a sufficient degree to warrant a compensable 
evaluation.  In addition, it is significant to point out that 
the VA examination conducted that month revealed no localized 
pain to the elbow.  Moreover, there was no redness, warmth or 
swelling of the elbow.  The examination revealed no swelling 
or other deformity, and no weakness was present.  The Board 
has also considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 2003) would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the recent VA examination failed to 
demonstrate the presence of weakness fatigability, or loss of 
motion with repeated use of the left elbow.  Therefore, a 
higher rating is not warranted under these provisions.  The 
Board concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
statements concerning the severity of his right elbow 
bursitis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for post-traumatic bursitis of the right 
olecranon.

D.  Hemorrhoids 

A 10 percent evaluation may be assigned for hemorrhoids, 
external or internal, which are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  When mild or moderate, a 
noncompensable evaluation will be assigned.  Diagnostic Code 
7336.

The veteran asserts that a higher rating should be assigned 
for hemorrhoids.  In this regard, the Board points out that 
the most recent findings concerning hemorrhoids are contained 
in the May 2001 VA examination report.  At that time, while 
internal and external hemorrhoids were found, it is 
significant to observe that the examiner specifically 
indicated that no thrombosis or inflammation was present.  
The veteran is able to reduce the hemorrhoids manually.  
Thus, it must be concluded that the veteran's hemorrhoids are 
not more than mild or moderate in severity.  There is no 
basis in the record for a compensable evaluation.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's allegations 
regarding the severity of his hemorrhoids.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for hemorrhoids.  




ORDER

Service connection for heart disease, pes planus and 
carcinoma of the colon is denied.

An increased rating for post-traumatic arthritis of the right 
knee, possible internal derangement, residuals of a fracture 
of the left clavicle, post-traumatic bursitis of the right 
olecranon and for hemorrhoids is denied.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



